TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 25, 2021



                                     NO. 03-20-00430-CR


                                      Ex parte Roger Pace




        APPEAL FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the district court’s order denying Pace’s pretrial application for writ of

habeas corpus seeking a bail reduction. Having reviewed the record and the parties’ arguments,

the Court holds that there was no reversible error in the district court’s order. Therefore, the

Court affirms the district court’s order. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.